DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (claim 6-7) in the reply filed on 28 December 2020 is acknowledged.  The traversal is on the ground that all Inventions relate to the same general invention.  This is not found persuasive because the applicant has cancelled all claims and presented new claims 11-19 which are all directed to Invention II.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Application No. 62/680,311, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not describe a balloon or blades as recited in independent claims 11 and 18, respectively.
The applicant is also directed to MPEP §211.02(III) which states:
The relationship (i.e., continuation, divisional, or continuation-in-part) is not required and should not be specified when the benefit of a prior provisional application is being claimed under 35 U.S.C. 119(e). No relationship should be specified because whenever a benefit claim to a provisional application under 35 U.S.C. 119(e) is made, it is implicit that the relationship is "nonprovisional application of a provisional application." If a relationship between a prior provisional application and the nonprovisional application is submitted, it may be unclear whether the applicant wishes to claim the benefit of the filing date of the provisional application under 35 U.S.C. 119(e)  or 120. Thus, applicants seeking to claim the benefit of a provisional application under 35 U.S.C. 119(e) should not state that the application is a "continuation" of a provisional application or that the application claims 35 U.S.C. 120 benefit to a provisional application. Although 35 U.S.C. 120 does not preclude a benefit claim to a provisional application, it is not recommended that applicants claim the benefit to a provisional application under 35 U.S.C. 120 since such a claim could have the effect of reducing the patent term, as the term of a patent issuing from such an application may be measured from the filing date of the provisional application pursuant to 35 U.S.C. 154(a)(2).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: fiber optic coupler 22, laser system or power source 24,  controller or control unit 30, non-contact thermal detector/detectors/detecting arrangement 136, detectors 36, infusion material storage 55, infusion pump 53, hollow guide wire 50, receiving cavity 2011, and extension 2017.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (1) reference number 16 is used for both the central passageway [027] and sensor [039] and (2) reference number 216 is used for both the distal branch and the proximal branch [073].  Appropriate correction is required.

Claim Objections
Claims 18-19 are objected to because of the following informalities:  the claims recite “sharpen exterior edge” and “sharpen edge” which should either recite “sharp” or “sharpened” since sharpen is a verb not an adjective.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 18, the metes and bounds of the claim limitation “the proximal end is formed with a convex shape formation to enhance catching of debris” cannot be determined by the Office.  It is unclear whether the applicant is intending to claim the convex shape formation is located at the proximal end of the catheter as claimed or the recitation of the proximal end is errant and the convex shape formation is located at the distal end as presented in the specification and figures.  In the interest of compact prosecution and based on the disclosure, the Office is interpreting the convex shape formation to be on the distal end of the catheter.
Regarding claims 11 and 18-19, the metes and bounds of the claim limitation “a convex shape formation” cannot be determined by the Office.  The specification and claims recite a convex shape but the Figure demonstrate a concave, funnel-like structure which is the opposite of a convex shape formation.  In the interest of compact prosecution, the Office is interpreting “convex” to refer to the shape shown in Figure 6A. 
Claim 11 recites the limitation "the targeted occlusion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the metes and bounds of the claim cannot be determined by the Office because the claim is self-dependent.  
 Regarding claim 16, the metes and bounds of the claim limitation “one or more sensors provided at the proximal end to analyze physical characteristics of the occlusion and a surround area” cannot be 
Claim 18 recites the limitation "the targeted occlusion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "debris disposable area" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the metes and bounds of the claim cannot be determined by the Office because the claim depends for independent claim 1 which does not recite blades.  In the interest of compact prosecution, the Office is interpreting the claim as depending from independent claim 18 which recites blades.
All remaining claims are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2015/0342629) in view of Lee (US 2015/0342681).

[Claim 11] Schneider discloses a laser atherectomy device (catheter system for atherectomy procedures, Figs. 4-8#100) [par. 0042], comprising; 
a laser light delivery catheter (catheter, Figs. 4-8 #102, includes optical fibers, Figs. 4-8 #124, that act as laser emitters), having an outer surface/diameter, extends between proximal and distal ends (Figs. 4-8 #106) thereof [pars. 0042, 0048], 
a hollow opening (lumen Figs. 4-8 #112) extends longitudinally within an interior of the catheter [par. 0043], 
a low-pressure zone at the distal end (cut bodily material may be drawn through the lumen and removed from the subject via a vacuum pump) [par. 0043]; and
a convex shaped formation (funnel shape at distal end tapering inwardly) formed at the distal end to enhance catching of debris produced by laser light application to the targeted occlusion and drawn into the convex shaped formation by the low pressure zone (the funnel shape has a distal orifice, Figs. 4-8 #118) in fluid communication with the lumen) [par. 0044].
Schneider is silent regarding an expandable arrangement provided at the distal end to increase the outer surface/diameter of the catheter and to increase an area of contact with an occlusion targeted by a laser energy for destruction; the expandable arrangement formed with a balloon-type internal cavity outwardly expandable by increasing an internal pressure within the cavity. 
Figs. 1-2B #100) comprising an inner lumen (Figs. 1-2B #110) serving as a suction channel for removing occlusive fragments, a plurality of optical fibers (Figs. 1-2B #120), and a segmented balloon assembly (Figs. 1-2B #130) with internal cavities for inflation/deflation, wherein the segmented balloon assembly inflates/deflates to maintain a constant intraluminal position of the catheter during treatment despite irregularities within a vessel [abstract; pars. 0007, 0012, 0023-0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser ablation catheter of Schneider to include a segmented balloon assembly with outwardly expandable internal cavities as taught by Lee in order to improve surgery by maintaining a constant intraluminal position of the catheter during treatment despite irregularities within a vessel.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2015/0342629) in view of Lee (US 2015/0342681) as applied to claim 11 above, and further in view of Phee et al. (US 2013/0138132).

[Claim 12] Schneider in view of Lee renders obvious the laser atherectomy device of claim 11, including an inflatable balloon with cavities, but does not disclose the balloon cavity consists of at least two spaces separated from each other by a barrier, each said space containing a predetermined chemical, said chemicals create an increased volume of gas when come in contact with each other, wherein the barrier separating the spaces and the chemicals is destroyed to combine the chemicals together and generate an extra volume of pressurized gas expanding the balloon cavity to a require size.
Phee discloses a medical balloon inflating device and balloon inflating method comprising a balloon cavity (balloon, #50) consisting of at least two spaces separated from each other by a barrier separator, #214, #314), each said space containing a predetermined chemical (substances, #20, 30, which are chemicals) [pars. 0054, 0135], said chemicals create an increased volume of gas when come in contact with each other (activating a reaction between the first and second substances electrically to generate a gas within the balloon to inflate the balloon) [pars. 0009, 0069], wherein the barrier separating the spaces and the chemicals is destroyed (melted) to combine the chemicals together and generate an extra volume of pressurized gas expanding the balloon cavity to a require size [pars. 0061, 0085, 0136-0137].
It would have been obvious to one of ordinary skill in the art before the effective filing date to  substitute the balloon cavity rendered obvious by Schneider in view of Lee with a balloon cavity including a barrier separating two spaces containing chemicals and an electrical heating element to melt the barrier, as taught by Phee, in order to provide another means for inflating the balloon cavity to maintain a constant intraluminal position of the catheter during treatment despite irregularities within a vessel.   The substitution constituting the simple substitution of one known balloon inflation/deflation means for another known balloon inflation/deflation means.

[Claim 13] Phee discloses an electric current (electric current is passed along the heating element and converted to thermal energy) [par. 0136] is induced within a barrier wall (separator, #214, #314) to generate heat capable of destroying (melting) the barrier [pars. 0009, 0069].

[Claim 14] Phee discloses an electric current provide by a wire (heating element, #312, may be a soft and thin conductor filament) [par. 0136] provided in the catheter destroys (melts) the barrier [pars. 0009, 0069]. 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2015/0342629) in view of Lee (US 2015/0342681) as applied to claim 11 above, and further in view of Taylor (US 2008/0300662).

[Claims 16-17] Schneider in view of Lee renders obvious the laser atherectomy device of claim 11, including a laser source, but is silent regarding a control unit for controlling a laser based on signals for sensors provided at the distal end to analyze physical characteristics of the occlusion and a surrounding area.
Taylor a laser atherectomy system [pars. 0001, 0006] comprising a laser, a catheter, and a sensor coupled to the tip of the catheter to provide feedback to a controller regarding physical characteristics of a vessel.  The controller uses the feedback from the sensors to vary the operational parameters of the laser [pars. 0005, 0027-0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the catheter rendered obvious by Schneider in view of Lee by including a controller and coupling sensors to the tip of the catheter to provide feedback to the controller regarding physical characteristics of a vessel, as taught by Taylor, in order to improve atherectomy by adjusting laser parameters based on the physical characterizes of the vessel. 


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2015/0342629) in view of Leeflang et al. (US 2010/0087789).

[Claim 18] Schneider discloses a laser atherectomy device (catheter system for atherectomy procedures, Figs. 4-8#100
a laser light delivery catheter (catheter, Figs. 4-8 #102, includes optical fibers, Figs. 4-8 #124, that act as laser emitters), having an outer surface, extends between proximal and distal ends (Figs. 4-8 #106) thereof [pars. 0042, 0048], 
a hollow opening (lumen Figs. 4-8 #112) extends longitudinally within the catheter [par. 0043], 
a low-pressure zone at the distal end  generating suction within the hollow opening (cut bodily material may be drawn through the lumen and removed from the subject via a vacuum pump) [par. 0043]; 
a convex shaped formation (funnel shape at distal end tapering inwardly) formed at the distal end to enhance catching of debris produced by laser light application to the targeted occlusion and drawn into the convex shaped formation by the low pressure zone (the funnel shape has a distal orifice, Figs. 4-8 #118) in fluid communication with the lumen) [par. 0044]; and
a secondary cutting instrument (Figs. 7-8 #126) to inhibit clogging within the hollow opening (lumen), wherein the secondary cutting instrument may take the form of a plurality of optical fiber laser emitters (Fig. 7 #128), a rotatable cutting blade (Fig. 8 #130), or various other appropriate forms [pars. 0049-0052].
Schneider discloses a secondary cutting instrument for preventing clogging by destroying debris but does no disclose multiple blades spaced from each other inside the hollow opening, each blade having a base connected to an inner surface of the hollow opening and a sharp exterior edge.
Leeflang discloses a medical device for introduction into a body lumen comprising an aspiration lumen (Figs. 19B-D, #352) having two or more blades (Figs. 19B-D #351) with respective bases connected to an inner surface of the aspiration lumen such that the blades serve to macerate material passing through the aspiration lumen [abstract; par. 0166]. 


[Claim 19] Schneider in view of Leeflang discloses wherein each blade is disposed at an angle to the inner surface of the hollow opening (the blades may be non-parallel as shown in Fig. 19D of Leeflang) with the sharpen edge facing the convex shaped formation and the occlusion (required to macerate), wherein initially produced debris due to the suction are forcefully directed against the sharpen edges of the blades to be further separated into smaller pieces to be evacuated through the hollow opening to debris disposable area (macerating the debris achieves this function) [Leeflang: par. 0166].


Examiner’s Note
Currently prior art is not applied to claim 15 due to the rejection under 35 U.S.C. 112(b) above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Ben Oren et al. (US 2015/0359595) discloses a laser catheter comprising optical fibers [par. 0131], a suction channel [pars. 0105, 0130], a concave/tapered formation [par. 0154], a balloon [par. 0140], and acoustic sensors incorporated into the tip of a catheter to monitor changes in tissue due to laser surgery [pars. 0073, 0138].
(2) Splinter (US 2009/0125007) discloses a laser catheter that provides pressure feedback from sensors at the tip of the catheter to adjust laser parameters during surgery [pars. 0028, 0030]. 
(3) Sinofsky et al. (US 5,254,112) discloses a laser angioplasty device having a distal concave structure.
Seipel et al. (US 8,632,561) discloses a surgical cutting device comprising a lumen (Fig. 6 #80) having blades (Fig. 6 #72) on its inner surface to macerate tissue and facilitate suction.
(5) Aljuri et al. (US 8,814,921) discloses a tissue ablation catheter wherein a waster lumen (#78) includes blades or other elements to macerate tissue or other debris being aspirated.
(6) Fiser et al. (US 2015/0359593) discloses an optical ablation system wherein a plurality of optical fibers may form a tip with a concave, convex and hemispherical shape (see Figs. 6-11).  
(7) Brister et al. (US 2010/0100117) discloses an intragastric device balloon comprising a barrier separating chemical inflation agents that is susceptible to disruption by lithotripsy techniques. Lithotripter, externally-applied, focused, high-intensity acoustic pulses, may be applied to the barrier to disrupt or otherwise breach the elements and thereby allow the chemical agents to mix and the balloon to inflate. The barrier may also be comprised of materials that resonate at a certain frequency such that when such frequency is applied using an external source such frequency will cause the barrier materials to oscillate sufficiently to disrupt or otherwise breach the elements and thereby allow the chemical agents to mix and the balloon to inflate [par. 0135].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 March 2021